Name: 2011/865/EU: Council Decision of 19Ã December 2011 appointing a member of the Scientific and Technical Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2011-12-22

 22.12.2011 EN Official Journal of the European Union L 341/53 COUNCIL DECISION of 19 December 2011 appointing a member of the Scientific and Technical Committee (2011/865/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 134 thereof, Having regard to the opinion of the European Commission, Whereas: (1) By its Decision of 22 January 2008 (1), the Council appointed the members of the Scientific and Technical Committee (the Committee) for the period 22 January 2008 to 22 January 2013. (2) Following the death of Mr Juan Antonio RUBIO RODRÃ GUEZ, a seat on the Committee has become vacant. A new member should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 Mr Cayetano LÃ PEZ is hereby appointed member of the Scientific and Technical Committee to replace Mr Juan Antonio RUBIO RODRÃ GUEZ for the remainder of his term of office, which runs until 22 January 2013. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 December 2011. For the Council The President M. KOROLEC (1) OJ C 21, 26.1.2008, p. 2.